ON Motion to Dismiss.
The opinion of the Court was delivered by
Manning, J.
Walsh instituted this suit upon a series of notes aggregating eleven hundred and eighteen dollars, secured by mortgage and *200vendor’s lien upon certain real estate, and praying' for a judgment, recognition of mortgage, and sale of the property.
Plash, Preston & Co. intervened as judgment creditors of Carrene for $260 88, alleging that Walsh had no real claim against Carrene, but the notes and mortgage were a simulation and device to shield this property from the pursuit of creditors. The intervenor had judgment, and the plaintiff appealed.
The motion to dismiss is on the ground that “when the matter in dispute is the right to subject property worth more than the appealable sum to a judgment for less than that sum, the Supreme Court is without jurisdiction.”
The matter in dispute is the right of the plaintiff to have a judgment for more than the appealable sum, and to execute it upon mortgage property of greater value than that sum.
Motion refused.